Case 4:21-cv-00099-WTM-CLR Document 14 Filed 06/03/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

JACKIE HAYS,
Plaintiff,
Vv. CASE NO. CV421-099
SAPP’S WRECKER SERVICE, INC.,
DAVID THOMPSON, and NATIONAL
INTERSTATE INSURANCE COMPANY,

Defendants.

ee ee ee eo eee

 

ORDER

Before the Court is Plaintiff Jackie Hays’s Motion for
Reconsideration (Doc. 11), which Defendants have opposed (Doc.
12). Also before the Court is Plaintiff’s Withdrawal of Motion
for Reconsideration. (Doc. 13.) In his motion for
reconsideration, Plaintiff sought reconsideration of the Court’s
prior order denying his motion to remand. (Doc. 11 at 3.)
However, Plaintiff now seeks to withdraw his motion for
reconsideration. (Doc. 13 at 1.) After careful consideration,
Plaintiff’s motion to withdraw (Doc. 13) is GRANTED.
Accordingly, Plaintiff’s motion for reconsideration (Doc. 11) is
WITHDRAWN.

However, Plaintiff's motion for reconsideration raised new
concerns about whether this Court has subject matter

jurisdiction over this case. (Doc. 11 at 2.) Because federal
Case 4:21-cv-00099-WTM-CLR Document 14 Filed 06/03/21 Page 2 of 4

courts are powerless to act without jurisdiction, “a court should
inquire into whether it has subject matter jurisdiction at the

earliest possible stage in the proceedings.” Univ. of S. Ala. V.

 

Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “Indeed it
is well settled that a federal court is obligated to inquire
into subject matter jurisdiction sua sponte whenever it may be
lacking.” Id. (citations omitted). Consequently, even though
Plaintiff has withdrawn his motion for reconsideration, the
Court must still consider whether the exercise of federal
jurisdiction is appropriate in this case.

In his motion for reconsideration, Plaintiff argued that
the Court lacks jurisdiction over this case pursuant to 28 U.S.C.
§ 1441 (b) (2).1 (Doc. 11 at 2.) Under § 1441(b) (2), also known as
the forum-defendant rule, no defendant may remove a case from
state to federal court on the basis of diversity “if any of the
parties in interest properly joined and served as defendants is

a citizen of the State in which such action is brought.” 28

 

1 The Court notes that Plaintiff did not raise this argument in
his motion to remand, but instead argued unsuccessfully that the

parties were not diverse. (Doc. 5 at 3.) Accordingly, even if
Plaintiff did not withdraw his motion for reconsideration,
Plaintiff’s new argument would not have warranted

reconsideration of the Court’s prior order. See McCoy v. Macon
Water Auth., 966 F. Supp. 1209, 1223 (M.D. Ga. 1997) (“The motion
for reconsideration is not an opportunity for a party to improve
upon his arguments or try out new arguments.”); see also Am.
Home Assurance Co. v. Glenn Estess & Assocs., Inc., 763 F.2d
1237, 1239 (lith Cir. 1985) (finding that considering new
arguments post-order affords parties “two bites at the apple”).

 

 

2
Case 4:21-cv-00099-WTM-CLR Document 14 Filed 06/03/21 Page 3 of 4

U.S.C. § 1441(b) (2); see Goodwin v. Reynolds, 757 F.3d 1216,

 

1218 (llth Cir. 2014); Sauls v. Sneed, 413 F. Supp. 3d 1132,
1136 (N.D. Ala. Sept. 13, 2019). Plaintiff initially brought
this action in the State Court of Chatham County, Georgia, on
December 4, 2020. (Doc. 1, Attach. 1 at 6.) On April 6, 2021,
Defendants removed the case to this Court alleging that the Court
had diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Doc.
1 at 3.) It is undisputed that Defendant SAPP’s Wrecker Service,
Inc. and Defendant David Thompson (the “Forum Defendants”) are
citizens of Georgia. (Id. at 2.) It is also undisputed that the
Forum Defendants were served with process in December 2020, well
before Defendants filed their notice of removal. (Doc. 1, Attach.
1 at 13, 15.) Accordingly, because the Forum Defendants are
citizens of the state in which this action was brought, removal
of this case is prohibited by § 1441(b) (2) .?

Because this Court lacks jurisdiction pursuant to 28 U.S.C.
§ 1441 (b) (2), this case is REMANDED to the State Court of Chatham

County, Georgia. The Clerk of Court is DIRECTED to mail a

 

2 Defendants argue that the case should not be remanded pursuant
to § 1441(b)(2) because Plaintiff has not provided proof of
service for Defendant National Interstate Insurance Company
(“National”). (Doc. 12 at 1.) However, § 1441(b) (2) applies “if
any of the parties in interest properly joined and served as
defendants is a citizen of the State in which such action is
brought.” (emphasis added). Because it is undisputed that the
Forum Defendants were served prior to removal, the forum-
defendant rule prohibited removal of this action even if
Defendant National was not properly served.

3
Case 4:21-cv-00099-WTM-CLR Document 14 Filed 06/03/21 Page 4 of 4

certified copy of this order to the Clerk of the State Court of

Chatham County and CLOSE this case.

?
SO ORDERED this 3e day of June 2021.

CF? vey

WILLIAM T. MOORE, Je%
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
